Citation Nr: 0008441	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  96-45 571A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The veteran, who had active service from March 1944 to 
February 1945, when he received a medical discharge for 
psychoneurosis and hypochondriasis, died in February 1996.  
The appellant is the veteran's widow.  This matter originally 
came before the Board of Veterans' Appeals (Board) on appeal 
from a May 1996 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama 
which denied entitlement to service connection for the cause 
of the veteran's death.  The Board remanded the case to the 
RO for additional development in October 1998; the RO has now 
returned the case to the Board for appellate review.

It appears from the evidence of record that the RO notified 
the appellant, in January 1999, that her death pension 
benefits were going to be terminated because her countable 
annual income was above the maximum annual rate.  The 
appellant disputed this in a written statement submitted in 
February 1999.  While no Statement of the Case (SOC) seems to 
have been issued, it does appear that the appellant's 
countable annual income was recalculated in her favor since 
she continued to receive payment of some benefits throughout 
1999.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal has been obtained by the RO.

2.  The official death certificate shows that the veteran 
died in February 1996, at the age of 76.  The immediate cause 
of death as listed on the death certificate was 
arteriosclerotic cardiovascular disease.  This was not 
indicated as due to, or as a consequence of, any other 
condition.  The death certificate also showed that aspiration 
pneumonia was another condition which contributed to death 
but did not result in the heart disease.  No autopsy was 
performed.

3.  At the time of his death, the veteran was service-
connected for hysterical neurosis with conversion and 
anxiety; this condition had been evaluated under the 
Diagnostic Code for conversion reaction (9402) and assigned a 
50 percent evaluation, effective from November 1973.

4.  There is no medical evidence or other competent opinion 
relating the veteran's service-connected psychiatric 
disability in any way to the cause of the veteran's death; 
there is no demonstrated relationship between the cause of 
death and service; thus the appellant's claim is therefore 
not plausible.


CONCLUSION OF LAW

The appellant has not submitted evidence of a well-grounded 
claim for entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.312 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the claimant has presented evidence 
that the claim is well-grounded; that is, that the claim is 
plausible.  If she has not, her appeal fails as to that 
claim, and VA is under no duty to assist her in any further 
development of that claim.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  There is, however a duty 
to obtain records or otherwise develop a claim where the VA 
is on notice of development that should be accomplished.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Relevant records 
were obtained in this case.

Case law provides that, although a claim need not be 
conclusive to be well-grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); Dixon v. Derwinski, 3 Vet. App. 261, 262 
(1992).  In order for service connection to be warranted, 
there must be evidence of present disability which is 
attributable to a disease or injury incurred during service.  
Moreover, where the determinant issue involves a question of 
medical diagnosis or medical causation, competent medical 
evidence to the effect that the claim is plausible or 
possible is required to establish a well-grounded claim.  
Caluza v. Brown, 7 Vet. App. 498, 504 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions cannot 
constitute evidence to render a claim well-grounded under 
38 U.S.C.A. § 5107(a); if no cognizable evidence is submitted 
to support a claim, the claim cannot be well-grounded.  Id.  
Thus, the appellant cannot meet her initial burden of proof 
for purposes of determining that her claim is well-grounded 
by relying on her own opinion as to medical matters.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

The veteran died in February 1996, and the immediate cause of 
death as listed on the death certificate was arteriosclerotic 
cardiovascular disease.  This was not indicated as due to, or 
as a consequence of, any other condition.  The death 
certificate also showed that aspiration pneumonia was another 
condition which contributed to death but did not result in 
the heart disease.  There was no autopsy.  He was an 
inpatient at a VA facility when he died.  At the time of his 
death, the veteran was service-connected for hysterical 
neurosis with conversion and anxiety; this condition had been 
evaluated under the Diagnostic Code for conversion reaction 
(9402) and assigned a 50 percent evaluation, effective from 
November 1973.

A review of the service medical records reveals no treatment 
or diagnosis referable to a heart disorder.  In August 1944, 
he was seen for complaints of pain in chest for the previous 
four years; he was diagnosed with bronchitis.  There is no 
evidence of record that the veteran sought any treatment for 
any cardiac problem within one year of service or that any 
cardiovascular pathology was diagnosed within one year of 
service.

At the time of his VA hospitalization in September 1970, the 
veteran's past medical history was noted to be unremarkable 
and no clinical findings referable to any cardiovascular 
pathology or heart disease were made.  The veteran underwent 
a VA medical examination in November 1971.  He demonstrated a 
normal sinus rhythm without murmurs and without evidence of 
any enlargement on percussion.  There was no evidence of any 
active cardiopulmonary pathology on the chest x-ray.  The 
veteran's EKG was normal with no interval change.  

The first diagnosis of record of a cardiac condition is found 
in the report of the March 1974 VA medical examination in 
which the veteran was diagnosed with hypertension of unknown 
severity with no heart enlargement, a normal EKG and chest x-
ray and normal optic fundi.  In 1978, the veteran suffered a 
coronary thrombosis.  He apparently did not have any other 
major cardiac difficulty, apart from the hypertension which 
was being treated, until he underwent coronary artery bypass 
surgery in July 1987.

The appellant contends that the veteran's service-connected 
psychiatric disorder substantially or materially contributed 
to the veteran's death.  She believes that the psychiatric 
disability had a direct effect on the development and 
worsening of the veteran's cardiac problems.  She maintains 
that it is medically known that anxiety causes problems with 
the heart.

Pursuant to the Board remand instructions, the RO obtained 
medical opinions from a cardiologist and a psychiatrist.  
After reviewing the medical evidence of record, including the 
terminal hospital records, the VA cardiologist opined that 
there was no association between the veteran's death and his 
psychiatric disability.  The cardiologist also opined that 
the veteran's psychiatric disability was not a contributing 
factor to the veteran's death and that the psychiatric 
disability did not contribute to his inability to resist the 
effects of his cardiovascular disease.  He noted that the 
veteran's arteriosclerotic cardiovascular disease, as well as 
his neurologic abnormalities due to his dementia, contributed 
to his death by way of his development of aspiration 
pneumonia.  The cardiologist noted that, at the time of his 
death, the veteran was critically ill with aspiration 
pneumonia and that, with his degree of leukocytosis, fever 
and lack of response to antibiotics, it was unlikely that any 
elderly patient with significant dementia such as the veteran 
had would have survived- even in the absence of heart 
disease.

After reviewing the medical record in evidence, the VA 
psychiatrist stated that there was no relationship between 
the veteran's psychiatric disability and his death.  He 
opined that the psychiatric disability did not hasten or 
accelerate the veteran's death in any way.  The psychiatrist 
further stated that there was no objective evidence that the 
veteran's psychiatric disability contributed substantially or 
materially to the veteran's death.  He noted that the 
veteran's neurosis and conversion disorder did not cause any 
debilitating effects or impairment of health such that the 
veteran was materially less capable of resisting the effects 
of his cardiovascular disease.  Furthermore, the psychiatrist 
stated that the arteriosclerotic cardiovascular disease was 
so overwhelming that death would have been anticipated 
regardless of the psychiatric disability.  The psychiatrist 
also opined that, in short, this veteran died secondary to 
his physical conditions and that the veteran's death was in 
no way connected to his psychiatric disability.

To summarize, the service medical records reflect no 
definitive finding diagnostic of any heart disease.  
Additionally, cardiac disorders were not diagnosed until many 
years after service.  The appellant has not submitted any 
competent medical evidence nor is there any competent medical 
evidence of record, which relates any heart disease to the 
veteran's service or the veteran's service connected 
disability.  Likewise she has not submitted any competent 
medical evidence nor is there any competent medical evidence 
of record which demonstrates that the veteran's service 
connected disability was involved in, contributed to, or 
hastened the veteran's death.  However, there are two 
competent medical opinions of record stating that the 
veteran's psychiatric disability was not involved in his 
death and that it did not contribute to, or hasten, the 
veteran's death.

The death certificate, which is not refuted by any medical 
evidence of record, reflects that the cause of the veteran's 
death was arteriosclerotic cardiovascular disease and that 
aspiration pneumonia was a contributing cause, with no 
reference to the veteran's psychiatric disability being 
involved in his death.  There is no competent medical 
evidence of record that establishes any etiologic connection 
between the veteran's service-connected psychiatric 
disability and the development of any cardiac condition.  The 
Board finds that there is no interpretation or construction 
of the medical evidence of record which establishes or 
suggests that any arteriosclerotic cardiovascular disease was 
incurred in, or aggravated by, active service or that his 
service-connected psychiatric disability caused or 
contributed substantially or materially to cause the 
veteran's death and such is needed to warrant service 
connection for the cause of the veteran's death.  38 C.F.R. 
§ 3.312.

Because the appellant has not submitted any medical evidence 
supportive of her claim that the veteran's death was related 
to his service or his service-connected disability, it is 
concluded that she has failed in her duty to submit 
"evidence" which would "justify a belief by a fair and 
impartial individual," that her claim is plausible.  See 
Tirpak, 2 Vet. App. at 611.  As previously noted, the Court 
has held that lay assertions of medical causation cannot 
constitute evidence to render a claim well-grounded.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See also 
Barfield v. Brown, 5 Vet. App. 8, 9 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran was not 
service-connected for the underlying cause of his death, 
arteriosclerotic cardiovascular disease, and the appellant 
has failed to submit any competent credible evidence linking 
either any incident of service or the veteran's service-
connected psychiatric disability to the cause or production 
of his death.  Since there is no competent, credible evidence 
of medical causality or contribution, the claim is not well-
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Grivois 
v. Brown, 6 Vet. App. 136 (1994).

Where a claim is not well-grounded it is incomplete, and the 
VA is obliged under 338 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete her application.  
This obligation depends on the particular facts of the case 
and the extent to which the Secretary has advised the 
claimant of the evidence necessary to be submitted with a VA 
benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, unlike the situation in the above-cited case, 
the appellant has not put VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, could make her claim well-grounded.  The Board 
concludes that that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a).  In addition, the Board views 
its discussion above sufficient to inform the appellant of 
the elements necessary for her to complete her application 
for benefits.

Since the appellant has failed to present competent medical 
or historical evidence that her claim that the veteran's 
death was caused by his service-connected psychiatric 
disability is plausible, that is, she has failed to present 
medical evidence that links any arteriosclerotic 
cardiovascular disease to service or a service-connected 
disability, the claim for service connection for the cause of 
the veteran's death must be denied as not well-grounded.  
Dean v. Brown, 8 Vet. App. 449 (1995).

The Board has also considered whether the appellant has been 
harmed by its consideration of the subisssue of whether the 
claim is well-grounded.  As the appellant was notified of the 
type of evidence needed to support the claim, and as the same 
type of evidence would serve to well-ground the claim, the 
Board concludes that it can proceed without prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

A well-grounded claim for entitlement to service connection 
for the cause of the veteran's death not having been 
submitted, the claim is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



